                                         Case 4:09-cv-05796-CW Document 1430 Filed 03/25/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           EUREKA DIVISION

                                   7

                                   8     TODD ASHKER, et al.,                                Case No. 09-cv-05796-CW (RMI)
                                   9                     Plaintiffs,
                                                                                             ORDER
                                  10              v.
                                                                                             Re: Dkt. Nos. 1425, 1426
                                  11     MATHEW CATE, et al.,
                                  12                     Defendants.
Northern District of California
 United States District Court




                                  13

                                  14          Now pending before the court are a pair of disputes about attorneys’ fees (dkts. 1424,

                                  15   1425) that were referred to the undersigned (dkt. 1423) for the preparation of findings and a

                                  16   recommendation. The Settlement Agreement (dkt. 424-2) in this case provides, in pertinent part,

                                  17   that “Defendants agree to pay Plaintiffs’ attorneys’ fees and costs for work reasonably performed

                                  18   on this case . . . [thus] [o]n a quarterly basis, Plaintiffs may file motions for reasonable attorneys’

                                  19   fees accrued in monitoring and enforcing CDCR’s compliance with this Agreement.” Id. at 21-22

                                  20   (emphases added). The fee amount relating to the first four quarters of monitoring was litigated

                                  21   before Judge James. See Order (dkt. 988) at 1-2 (denying request for an interim payment of

                                  22   $703,771.20 because Plaintiffs had claimed a total of 6,778.4 hours of time spent without

                                  23   submitting billing records, explaining that “the Court cannot determine whether the claimed hours

                                  24   are reasonable.”); see also Order (dkt. 1023) (granting Plaintiffs’ subsequent fee request in part).

                                  25   See Pl.’s Mot. (dkt. 1424) at 2. The fee amounts relating to the 5th through the 18th quarters were

                                  26   resolved between the parties without the need for court intervention. Id.

                                  27          On this occasion, however, the parties’ negotiations have stalled and they find themselves

                                  28   at an impasse wherein Defendants reportedly object to a portion of the fees sought by Plaintiffs, as
                                         Case 4:09-cv-05796-CW Document 1430 Filed 03/25/21 Page 2 of 2




                                   1   well as seeking to recoup certain amounts that were previously remitted. Id. at 2-3, n.1. Plaintiffs’

                                   2   fee request motion seeks attorneys’ fees and costs to the tune of $312,747.75 for the 19th

                                   3   monitoring quarter based on approximately 1,139.1 hours of work done by six attorneys. See

                                   4   Miller Decl. (dkt. 1424-1) at 2-3. In response, Defendants contend, inter alia, that while “Plaintiffs

                                   5   have regularly submitted billing statements to Defendants [when] seeking reimbursement of

                                   6   attorneys’ fees and costs” (Shryock Decl. (dkt. 1425-1) at 2), in conjunction with the currently

                                   7   pending motion, Plaintiffs “did not support their request with any supporting documentation and

                                   8   therefore failed to establish they are entitled to any fees for their work in Quarter 19.” Def.’s Opp.

                                   9   (dkt. 1428) at 1. Defendants are correct in pointing out the deficiency in Plaintiffs’ fee request.

                                  10   Without a set of detailed billing records indicating exactly how Plaintiffs’ many attorneys have

                                  11   spent their 1,139.1 hours, there is no way for the court to gauge whether or not the expenditure of

                                  12   that amount of time was reasonable.
Northern District of California
 United States District Court




                                  13           Accordingly, Plaintiffs’ are ORDERED to provide substantial billing documentation, no

                                  14   later than Thursday, April 1, 2021, such as would enable the court to intelligently determine the

                                  15   reasonableness of the expenditure of the hours claimed. In an organized, chronological, and

                                  16   identifiable manner, Plaintiffs shall set forth sufficient billing details for the court to determine

                                  17   exactly how much time each attorney has spent on each and every task for which remuneration is

                                  18   sought, and in what capacity (i.e., researching, writing, editing, reviewing, attending a meeting,

                                  19   attending court, and so on and so forth). If Defendants wish, they may file a response to Plaintiffs’

                                  20   supplemental filing, no later than Thursday, April 8, 2021, through which they may lodge their

                                  21   objections in response to Plaintiffs’ claimed justifications for the investments of time by their

                                  22   counsel.

                                  23           IT IS SO ORDERED.

                                  24   Dated: March 25, 2021

                                  25

                                  26
                                                                                                       ROBERT M. ILLMAN
                                  27                                                                   United States Magistrate Judge
                                  28
                                                                                           2
